Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the prior art presented with the Final Rejection dated June 4th, 2021 represents the closest prior art to the claimed invention. The examiner also agrees with the applicant’s arguments presented with the AFCP 2.0 request dated July 29th, 2021 and the evidence provided by the applicant establishes the nonobvious difference between the claimed invention and the prior art product.
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the polycrystalline silicon layer is prepared by: performing a deposition process at a first temperature range to form an amorphous silicon layer on a surface of the semiconductor substrate including directly on inner walls of the trench; and performing a rapid thermal annealing process on the amorphous silicon layer at a second temperature range while providing H2O, O2, O3, or oxygen radicals on a surface of the amorphous silicon layer to form the polycrystalline silicon layer, the second temperature range being different from the first temperature range in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the 
With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the polycrystalline silicon layer is prepared by: performing a deposition process at a first temperature range to form an amorphous silicon layer on a surface of the semiconductor substrate including directly on inner walls of the trench; and performing a rapid thermal annealing process on the amorphous silicon layer at a second temperature range while providing H2O, O2, O3, or oxygen radicals on a surface of the amorphous silicon layer to form the polycrystalline silicon layer, the second temperature range being different from the first temperature range in combination with the remaining limitations called for in claim 9.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 10-15 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829        
                                                                                                                                                                                                /MICHELLE MANDALA/Primary Examiner, Art Unit 2829